687 S.E.2d 688 (2009)
Sherry S. ALBERT, Administratrix of the Estate of Doris Hill King; Sherry S. Albert, Administratrix of the Estate of Frank LaRue King, Plaintiffs,
v.
J. Kimzie COWART, Wachovia Corporation, Regions Bank, AM South Investment Services, Inc., and New York Life Insurance and Annuity Corporation, Defendants.
No. 410P09.
Supreme Court of North Carolina.
December 10, 2009.
Phillip T. Jackson, Marion, William L. Gardo, II, Hendersonville, for J. Kimzie Cowart.
Todd W. Billmire; A. Lee Hogewood, III, Raleigh, for Wachovia Bank.
B.B. Massagee, III, Hendersonville, for Sherry S. Albert, ex rel.
Tricia Morvan Derr, Charlotte, for Regions Bank, et al.
Thomas G Hooper, Charlotte, for New York Life Ins., et al.
Prior report: ___ N.C.App. ___, 682 S.E.2d 773.


*689 ORDER

Upon consideration of the conditional petition filed on the 14th of October 2009 by Defendant (J. Kimzie Cowart) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 10th of December 2009."